UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4546
EDWARD DEVON SINGLETARY,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-00-314)

                      Submitted: March 4, 2002

                      Decided: March 20, 2002

      Before WIDENER and TRAXLER, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Dismissed by unpublished per curiam opinion.


                            COUNSEL

Danny T. Ferguson, Winston-Salem, North Carolina, for Appellant.
Anna Mills Wagoner, United States Attorney, Robert A.J. Lang,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.
2                     UNITED STATES v. SINGLETARY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Edward D. Singletary appeals his convictions and 300-month sen-
tence imposed after he pled guilty to possession with intent to distrib-
ute 50.8 grams of crack cocaine, in violation of 21 U.S.C.A. § 841
(West 1999 & Supp. 2001), and possession of a firearm by a con-
victed felon, in violation of 18 U.S.C.A. § 922(g)(1) (West 2000).
Singletary’s attorney has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), raising as a potential claim the effec-
tiveness of Singletary’s first counsel but stating that, in his view, there
are no meritorious grounds for appeal. Singletary has filed a pro se
supplemental brief. We dismiss.

   At the outset, we find that Singletary knowingly and voluntarily
waived his right to appeal his convictions and sentence on any
ground, except ineffective assistance of counsel, prosecutorial mis-
conduct, a sentence in excess of the statutory maximum, or a sentence
based upon an unconstitutional factor.* See United States v. Brown,
232 F.3d 399, 402-03 (4th Cir. 2000) (providing standard for review-
ing enforceability of waiver of right to appeal). Singletary’s ineffec-
tive assistance of counsel claim, therefore, is not barred by the waiver.
However, we decline to review Singletary’s claim that he was denied
effective assistance of counsel because the face of the record does not
conclusively show that counsel provided ineffective representation.
See United States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999)
(providing standard and noting that ineffective assistance of counsel
claims generally should be raised by motion under 28 U.S.C.A.
§ 2255 (West Supp. 2001)), cert. denied, 528 U.S. 1096 (2000).

   *After reviewing the pro se supplemental brief, we conclude that the
claims raised therein are barred by Singletary’s knowing and voluntary
waiver of his right to appeal. We therefore dismiss these claims on that
basis.
                     UNITED STATES v. SINGLETARY                       3
   As required by Anders, we have examined the entire record and
find no meritorious issues for appeal. Accordingly, we dismiss the
appeal. This court requires that counsel inform his client, in writing,
of his right to petition the Supreme Court of the United States for fur-
ther review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                           DISMISSED